Citation Nr: 1636751	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder including as secondary to service-connected left wrist and hand disabilities. 

2.  Entitlement to service connection for left elbow disorder including as secondary to service-connected left wrist and hand disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2015, the Board remanded the claims for further development. 


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder, diagnosed as bone spur, impingement syndrome, rotator cuff tendinitis, and acromioclavicular (AC) joint osteoarthritis, first manifested greater than one year after active service and was not caused by injury or any other aspect of service or caused or aggravated by service-connected disabilities of the left hand and wrist.

2.  There is no competent and probative evidence of a left elbow disorder at any time during the period of the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for left elbow disorder are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In November 2009, the RO provided timely notice that met the requirements to substantiate claims for service connection including on a secondary basis.  

VA obtained the Veteran's service treatment records, post-service VA treatment records through February 2014, records of disability benefit adjudication by the Social Security Administration in February 1997, and received records of treatment by identified private medical providers.  A VA examination was provided in July 2015.  Neither the Veteran nor his representative articulated any specific shortcomings in the examinations or any other aspect of VA's duty to notify and assist with respect to this specific case and the issues decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Analysis

The Veteran served as a U.S. Air Force materials manager with no overseas service. 
He contended in a January 2010 notice of disagreement and in an October 2010 substantive appeal that he experienced arthritis of the left shoulder and left elbow secondary to his service-connected left wrist and hand disabilities.  These disabilities are residuals of a fracture of the left wrist with traumatic arthritis, ankylosis of the left thumb and index finger, and osteoarthritis of the long, ring, and little fingers.  In the substantive appeal, the Veteran called attention to VA outpatient treatment records in 1979, several occasions in the 1980s, and in 2005 that showed diagnoses of arthritis in multiple joints including the shoulders and left elbow.  In a March 2014 statement, the Veteran contended that arthritis of the left hand, thumb, and index finger had moved up his arm to the elbow and shoulder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those disorders for which the presumption and continuity of symptoms is available.    

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R. § 3.310(b).  

The absence of evidence in medical records is insufficient alone to support a medical opinion.  Leford v Derwinski, 3 Vet App 87, 89 (1992).  However, evidence of a prolonged period without medical complaint can be considered along with other factors concerning a veteran's health and medical treatment.  Maxson v Gober, 230 F.3d, 1330, 1333 (Fed.Cir. 2000). 

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show that the Veteran sought treatment in March 1963 for an injury to the left wrist after a fall in the shower.  Two X-rays showed a very tiny chip fracture of the distal and radial aspect of the navicular.  One month later, another X-ray showed good position and early healing.  There is no mention of immobilization with a cast or restriction of duty.  Records of treatment for this injury and all other records during active service are silent for any injuries, symptoms, diagnoses, or treatment for the left shoulder or left elbow.  The Veteran denied any arthritis or painful or trick shoulder or elbow in a September 1965 medical history questionnaire and did not note residuals of the left wrist injury.  A military physician noted no upper extremity abnormalities on the concurrent physical examination. 

In January 1972, the Veteran submitted a claim for service connection for residuals of a broken left arm and wrist.  He noted that his arm was in a cast for three months and that he continued to experience weakness and numbness of the left hand.   In June 1972, a VA physician examined the left hand and wrist and noted no residual disability.  There were no reports by the Veteran or observations by the examiner of deficits of the left shoulder or left elbow.  The same month, the RO granted service connection for residuals of a fracture of the left wrist and assigned noncompensable ratings as there was no symptomatology noted on the examination. 

The earliest record of VA outpatient treatment is in November 1979 when a VA examiner noted the Veteran's report of constant pain in the right shoulder and intermittent pain in the left shoulder for the previous year.   The pain was worse in cold weather.  The VA clinician diagnosed possible, very mild, early degenerative arthritis.  The Veteran underwent a course of physical therapy.  In February 1980, a VA clinician noted some improvement and diagnosed impingement syndrome of the shoulder.  However, in April 1980, a clinician noted that the Veteran continued to experience pain in both shoulders and his back.  The Veteran reported that he was working as a paper cutter.   An X-ray of both shoulders obtained in April 1981 showed no abnormalities.  In June 1983, the Veteran underwent a VA examination in which the examiner noted the Veteran's report of stiffness in all joints including the shoulders and hands.  The Veteran was unable to abduct or flex the shoulders above 90 degrees.  The examiner noted that the Veteran had much more anxiety than physical findings. 

SSA records show that the Veteran ceased work as a janitor for the U.S Postal Service in 1994 because of multiple joint disorders.  The adjudicator mentioned shoulder stiffness as one of the affected joints that caused difficulty lifting at work.  

A VA examiner in June 1995 and a private physician in 1993-95 noted detailed examination of the hands but also mentioned bilateral shoulder and spinal stiffness.  In July 1995, the RO denied service connection for osteoarthritis generally because the disease manifested after service.  A VA examiner in April 1998 also noted progressive arthritis in multiple joints including the shoulders.  In August 2003, a private physician noted that the fingers of the Veteran's left hand were ankylosed in an unfavorable position.  Records of care by the private physician from 2003 to 2011 occasionally mentioned left shoulder and other joint pain and listed osteoarthritis as an on-going medical issue with prescriptions for anti-inflammatory medication.  Records of VA outpatient treatment in 2005 and 2006 show the Veteran's reports of ongoing left wrist, elbow, and bilateral shoulder pain and his avoidance of anti-inflammatory medication because of a gastrointestinal disorder. 

The RO received the Veteran's claim for service connection for the left shoulder and left elbow in November 2009.  

In November 2010, a VA primary care physician noted the Veteran's report of left shoulder and elbow pain that he believed was caused by arthritis.  He denied any traumatic injuries to these joints.   The physician obtained X-rays that showed degenerative changes of the left glenohumeral joint, early chondrocalcinosis, subcortical cystic changes of the humeral head, and fusion of the acromioclavicular joint.  Although a data sheet requesting the X-rays of the left arm suggested probable, mild joint space narrowing of an unspecified joint, the actual X-ray of the left elbow was normal.  

In an April 2014 letter, the Veteran's primary care physician noted that the Veteran had "some sort of injury sustained during military involvement several years ago" and now had limited range of motion and strength in the left upper extremity in general, particularly the left hand and wrist.  Weakness of the upper left arm almost required the use of the right arm to lift and place the left arm in position for activities.  He found that the Veteran was unable to work because of this dysfunction.  

In April 2015, this physician noted the results of an examination of the left shoulder and left elbow.  He noted pain, stiffness, weakness, and limitation of motion of the left shoulder with positive clinical impingement tests.  He also noted pain and slight limitation of flexion of the left elbow.  X-rays of the left shoulder showed a large bone spur off the acromion, moderate acromioclavicular arthrosis, and minimal glenohumeral joint osteoarthritis with no indication of fractures or dislocations.  The Veteran was unable to position his left elbow to obtain an X-ray.  The physician did not comment on any relationship of the left shoulder or elbow disorders to the left wrist and finger disabilities. 

In May 2015, the Board remanded the claim to obtain a VA examination to determine whether the Veteran had a diagnosis for the left elbow pain and limitation of motion, the etiology of the left shoulder and possible left elbow disorders, and whether any disorders were caused or aggravated by the service-connected left hand and wrist disabilities. 

In July 2015, a VA advanced registered nurse practitioner (ARNP) noted a review of the claims file and the Veteran's report of left shoulder pain for approximately 15 years.  He denied any injury to the left shoulder.  He reported that he worked in an occupation that required heavy lifting after service and later as a janitor for the Post Office.  He reported that he experienced constant left shoulder pain, limited range of motion, and joint locking, worse in cold weather but without flare-up episodes.  The Veteran was unable to demonstrate range of motion or perform stability and impingement tests because of guarding, but the ARNP noted mild loss of strength in flexion and abduction movements.   The ARNP referred to old and concurrent X-rays and diagnosed left shoulder impingement syndrome, rotator cuff tendinitis, and AC joint osteoarthritis.  The ARPN found that the left shoulder disorder was not caused by an injury in service nor did it manifest until 1979, many years after service, citing the service treatment records and examinations, post-service private and VA treatment reports, and the Veteran's lay statement of the onset of the symptoms 15 years earlier.  The ARNP found the that the left shoulder arthritis was not systemic and referred to medical journal sources for the principle that traumatic arthritis does not spread from one joint to another.  Therefore, the ARNP found that in this Veteran's case his left shoulder disorder was not caused or aggravated by the left hand and wrist.  Because the Veteran reported that he was right handed and used that extremity more often, and because symptoms of the right shoulder first manifested at about the same time, the ARNP ruled out overuse injuries.  

The Veteran also reported left elbow pain for approximately 15 years but denied any injuries.  Current pain was constant and was aggravated by any lifting.  On examination, ranges of motion and muscle strength were normal but with pain that the ARNP found to be out of proportion to other objective findings and was likely referred pain from the left shoulder.  Referred pain is pain felt in a part other than that in which the cause that produced it is situated.  Dorland's Illustrated Medical Dictionary, 1351 (30th Ed., 2003).  The ARNP referred to prior imaging studies had and found that the Veteran did not have a current diagnosis of a left elbow disorder.    

The Board finds that this examination is adequate as it is based on a review of the entire file, consideration of the Veteran's symptoms and contentions, a complete clinical examination, and provided diagnoses and opinions that addressed the Board's questions.  Therefore, there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that service connection for left shoulder and left wrist disorders is not warranted on a direct, presumptive, or secondary basis. 

The Board finds that the Veteran's left shoulder disorder, best diagnosed as bone spur and impingement syndrome, rotator cuff tendinitis, and AC joint osteo arthritis first manifested greater than one year after active service and was not caused by injury or any other aspect of service or caused or aggravated by service-connected disabilities of the left hand and wrist.  The Veteran is competent and credible to report that he never sustained a left shoulder injury and that he experienced pain on motion for at least the past 15 years.  The Board acknowledges his sincerely held belief that he has arthritis of the left shoulder that spread from his service-connected hand and wrist.  However, the Veteran is not competent to render an opinion on the cause for his pain as this is a complex medical matter requiring training, expertise, and use of imaging studies.  

The competent and credible lay and medical evidence confirm that the Veteran did not sustain an injury to the left shoulder in service including at the time of the 1963 fall in the shower.  The Veteran did not report any left shoulder symptoms during his 1965 discharge physical examination when he had the opportunity to do so.  The first medical evidence of left shoulder dysfunction was in 1979.  Moreover, he acknowledged that he first experienced left shoulder dysfunction about 15 years prior to the 2015 VA examination.  Both lay and medical evidence demonstrate that the disorder manifested greater than one year after service without a continuity of symptoms since service. 

The Board places greatest probative weight on the opinion of the VA ARNP who reviewed the entire history, referred to medical journal sources, and found that the Veteran's arthritis was not systemic and did not spread from the left wrist and hand.  Even though VA and private outpatient treatment records note that the Veteran has arthritis in multiple joints, the records are silent for any diagnosis or treatment for a systemic or autoimmune disease such as rheumatoid arthritis.  The ARNP also explained that overuse of the left shoulder by favoring the opposite shoulder was not consistent with the records or the Veteran's report of more frequent use of the right arm and shoulder.  

The Board finds that the weight of competent and probative evidence is that the Veteran does not have arthritis or any other deficit of the left elbow.  The Veteran is competent and credible to report that he experienced pain on motion for at least the past 15 years and that he never sustained a left elbow injury.  The Board acknowledges his sincerely held belief that he has arthritis of the left elbow that spread from his service-connected hand and wrist.  The Board also notes that he worked in various occupations requiring manual labor for many years until 1994.  However, the Veteran is not competent to render a diagnosis or cause for his pain as this is a complex medical matter requiring training, expertise, and use of imaging studies.  Moreover, he did not report a contemporaneous medical diagnosis or that his symptoms supported a later diagnosis by a medical professional.  

The Board places greatest probative weight on the VA and private medical records including the November 2010 X-ray and the July 2015 VA examination report that showed no diagnosis or deficit of the left elbow and attributed his discomfort to referred pain from the left shoulder.  Therefore the first element of service connection is not met.  Even if the Veteran's lay report of pain standing alone represents a disorder, and even if the term "referred pain" suggests some form of secondary effect, service connection for a left shoulder disorder is not warranted.  

The weight of the credible and probative evidence demonstrates that the Veteran does not have a left elbow disorder and that the left shoulder disorder first manifested greater than one year after active service and is not caused or aggravated by an injury or any aspect of active service or by service-connected left hand and wrist disabilities.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left shoulder disorder is denied. 

Service connection for left elbow disorder is denied. 


____________________________________________
R FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


